DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/23/2022 and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 (lines 4, 10), claim 2 (line 2), claim 6 (lines 3, 4), claim 7 (lines 1, 3), claim 8 (line 7), “images” should be changed to --the images--.
Claim 16 (line 3), “operations” should be changed to --the operations--.

Claims 2-7 are objected as being dependent from claim 1.
Claims 9-15 are objected as being dependent from claim 8.
Claims 17-20 are objected as being dependent from claim 16.

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 11,343,437. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claims 8-15 of the instant application and claims 6-14 of U.S. Patent No. 11,343,437 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 11,343,437
8. A method comprising: 
configuring an image capture device to capture images in a first resolution; 
starting a timer; 
storing first preview images in a buffer of the image-capture device, wherein the first preview images have the first resolution; 
detecting that the timer expired; 
configuring the image-capture device to capture images in a second resolution that is lower than the first resolution after detecting that the timer expired; and 
storing second preview images in the buffer of the image-capture device.


6. A method comprising: 
            setting a camera to a zero-shutter-lag (ZSL) mode when the camera is turned on; 
              starting a timer; 
              storing first preview images in a buffer of the camera, wherein the first preview images have a first resolution; and 
             in response to the timer expiring: 
             setting the camera to a non ZSL mode; and 
              storing second preview images in the buffer of the camera, wherein the second preview images have a second resolution that is lower than the first resolution.
9. The method of claim 8, wherein the buffer is a circular buffer.

7. The method of claim 6, wherein the buffer is a circular buffer.

10. The method of claim 8, further comprising: 
             in response to a shutter press event, selecting one of the first preview images or the second preview images as a captured image.

8. The method of claim 6, further comprising: 
           in response to a shutter press event, selecting one of the first preview images or the second preview images as a captured image.

11. The method of claim 10, 
           wherein a shutter-press-event timestamp is associated with the shutter press event, and    
           wherein selecting the one of the first preview images or the second preview images as the captured image comprises: 
                   identifying an identified preview image of the first preview images or the second preview images having an associated timestamp closest to the shutter-press-event timestamp; and 
                  using the identified preview image as the captured image.

9. The method of claim 8, further comprising:   
         associating a respective timestamp with at least some of the first preview images and the second preview images.

10. The method of claim 9, 
             wherein a shutter-press-event timestamp is associated with the shutter press event, and    
                wherein selecting the one of the first preview images or the second preview images as the captured image comprises: 
                         selecting as the captured image the one of at least some of the first preview images and the second preview images having an associated timestamp closest to the shutter-press-event timestamp.

12. The method of claim 8, further comprising: 
           restarting the timer in response to detecting that an image was captured before the timer expires and while the timer is set.

11. The method of claim 6, further comprising:     

         restarting the timer in response to an image being captured before the timer expires.
13. The method of claim 12, wherein the image was captured in response to a verbal command.

12. The method of claim 11, wherein the image is captured in response to a verbal command.
14. The method of claim 12, wherein the image was captured based on an analysis of at least one of the first preview images.

13. The method of claim 11, wherein the image is captured in response to an analysis of at least one of the first preview images.
15. The method of claim 8, wherein the timer is started in response to detecting that an image was captured after a previous timer expired.

14. The method of claim 6, further comprising: starting the timer in response to an image being captured after the timer expires.



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,917,582. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claim 16 of the instant application and claim 18 of U.S. Patent No. 10,917,582 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 10,917,582
16.  A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations comprising operations to:

configure an image-capture device to operate in a first mode;
set a timer;
detect that the timer expired before an image is captured with the image-capture device using the first mode; and
configure the image-capture device to operate in a second mode that cancels the first mode after detecting that the timer expired, 

wherein the image-capture device consumes more energy in the first mode than in the second mode.

18. A method for energy management of an image capture device, comprising: 



            setting the image capture device to a first mode; 
            setting a timer; and 
            in response to the timer expiring before an image is captured with the image capture device while the image capture device is in the first mode, setting the image capture device to a second mode, 
           wherein setting the image capture device to the second mode cancels the first mode, and   
           wherein the image capture device consumes more energy in the first mode than in the second mode.



Claims 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent No. 10,917,582.
Application claim 17, which incorporates all limitations of application claim 16, and US Patent claim 18 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 17 with additional limitations, i.e., the image-capture device is configured to operate in the first mode responsive to a shutter press event, is narrower in scope than US Patent claim 18.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 18 to be narrower by adding the additional limitations, i.e., the image-capture device is configured to operate in the first mode responsive to a shutter press event, so to obtain Application claim 17, as claimed. 
Allowance of application claim 17 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 18. Therefore, obviousness-type double patenting is appropriate.

Application claim 18, which incorporates all limitations of application claim 16, and US Patent claim 18 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 18 with additional limitations, i.e., the image-capture device is configured to operate in the first mode based on a mode of automatically capturing images based on scene detection, is narrower in scope than US Patent claim 18.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 18 to be narrower by adding the additional limitations, i.e., the image-capture device is configured to operate in the first mode based on a mode of automatically capturing images based on scene detection, so to obtain Application claim 18, as claimed. 
Allowance of application claim 18 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 18. Therefore, obviousness-type double patenting is appropriate.

Application claim 19, which incorporates all limitations of application claim 16, and US Patent claim 18 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 19 with additional limitations, i.e., the first mode comprises that images are captured in a first resolution that is higher than a second resolution corresponding to the second mode, is narrower in scope than US Patent claim 18.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 18 to be narrower by adding the additional limitations, i.e., the first mode comprises that images are captured in a first resolution that is higher than a second resolution corresponding to the second mode, so to obtain Application claim 19, as claimed. 
Allowance of application claim 19 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 18. Therefore, obviousness-type double patenting is appropriate.

Application claim 20, which incorporates all limitations of application claim 16, and US Patent claim 18 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 20 with additional limitations, i.e., wherein to configure the image-capture device to operate in the second mode comprises to: disable a display of the image-capture device, is narrower in scope than US Patent claim 18.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 18 to be narrower by adding the additional limitations, i.e., wherein to configure the image-capture device to operate in the second mode comprises to: disable a display of the image-capture device, so to obtain Application claim 20, as claimed. 
Allowance of application claim 20 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 18. Therefore, obviousness-type double patenting is appropriate.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,343,437 in view of SONG (US 2013/0135499).
Regarding claim 1, Patent claim 1 discloses a device for capturing images, comprising: 
a processor (Patent claim 1, line 2) that is configured to: 
            detect that a first image is captured by the device (Patent Claim 1, lines 3-4);
            start a timer (Patent claim 1, lines 5-7); 
            restart the timer when a second image is captured before the timer expires (Patent claim 1, lines 8-9).            
Patent Claim 1 fails to disclose:
configure the device to capture images in a first resolution after detecting that the first image was captured;
detect an event indicative of a second resolution that is lower than the first resolution; and 
configure the device to capture images in the second resolution after detecting the event indicative of the second resolution.
However, SONG discloses:
configure the device to capture images in a first resolution after detecting that the first image was captured (SONG discloses when a capture preparation signal PSE is input in a preview mode 31 of the camera image sensor, an image is captured in high resolution mode, (i.e., a first resolution), figures 5-6, paragraphs [0099]-[0102]);
detect an event indicative of a second resolution that is lower than the first resolution (SONG discloses a resolution of the sensor output image may be changed from a high resolution to a low resolution (i.e., second resolution) in response the mode change signal (i.e., detect an event), figures 5-6, paragraphs [0099]-[0102]); and 
configure the device to capture images in the second resolution after detecting the event indicative of the second resolution (SONG discloses when a user pushes a button to change an operation mode of the camera image sensor from a capture preparation mode 32 to a preview mode 33, the mode change signal MCS for changing an operation mode of the camera image sensor from a capture preparation mode 32 to a preview mode 33 may be generated, figures 5-6, paragraphs [0099]-[0102]), this indicates an image in low resolution is captured for viewing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of SONG in order to provide a camera module capable of maintaining a sensor output image to have a low resolution in a preview mode of a camera image sensor, and capable of preventing a shutter-lag from being caused when an image is captured in a capture preparation mode of the camera image sensor (paragraph [0008]).

Claims 2-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,343,437.
Application claim 2, which incorporates all limitations of application claim 1, and US Patent claim 1 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 2 with additional limitations, i.e., the processor is configured to set the device to capture images in the second resolution responsive to the timer expiring, is narrower in scope than US Patent claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., the processor is configured to set the device to capture images in the second resolution responsive to the timer expiring, so to obtain Application claim 2, as claimed. 
Allowance of application claim 2 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 3, which incorporates all limitations of application claim 1, and US Patent claim 1 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 3 with additional limitations, i.e., the event indicative of the second resolution comprises that a battery life of a battery of the device is below a threshold, is narrower in scope than US Patent claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., the event indicative of the second resolution comprises that a battery life of a battery of the device is below a threshold, so to obtain Application claim 3, as claimed. 
Allowance of application claim 3 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 4, which incorporates all limitations of application claim 1, and US Patent claim 1 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 4 with additional limitations, i.e., the event indicative of the second resolution comprises that the device is laid idly, is narrower in scope than US Patent claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., the event indicative of the second resolution comprises that the device is laid idly, so to obtain Application claim 4, as claimed. 
Allowance of application claim 4 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 5, which incorporates all limitations of application claim 1, and US Patent claim 1 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 5 with additional limitations, i.e., the processor is further configured to restart the timer in response to an image capture before the timer expires, is narrower in scope than US Patent claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., the processor is further configured to restart the timer in response to an image capture before the timer expires, so to obtain Application claim 5, as claimed. 
Allowance of application claim 5 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 6, which incorporates all limitations of application claim 1, and US Patent claim 1 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 6 with additional limitations, i.e., a duration of the timer is set based on an average of accumulated durations, wherein an accumulated duration is a time duration between a first time of configuring the device to capture images in the first resolution and a second time at which a very first image is captured after the device is configured to capture images in the first resolution, is narrower in scope than US Patent claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., a duration of the timer is set based on an average of accumulated durations, wherein an accumulated duration is a time duration between a first time of configuring the device to capture images in the first resolution and a second time at which a very first image is captured after the device is configured to capture images in the first resolution, so to obtain Application claim 6, as claimed. 
Allowance of application claim 6 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 7, which incorporates all limitations of application claim 1, and US Patent claim 1 are both drawn to the same invention, i.e., an image capture device having preservation of battery life.  These claims differ in scope in that application claim 7 with additional limitations, i.e., to capture images instantaneously in response to receiving a shutter-close event, is narrower in scope than US Patent claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., to capture images instantaneously in response to receiving a shutter-close event, so to obtain Application claim 7, as claimed. 
Allowance of application claim 7 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US 2003/0189647) discloses method of taking pictures.
Jazbutis et al. (US 2004/0218087) discloses shutter delay calibration method and apparatus.
LEE et al. (US 2014/0043498) discloses power saving control method and electronic device supporting the same.
Gagrani et al. (US 2018/0213150) discloses adaptive buffering rate technology for zero shutter lag (ZSL) camera-inclusive devcies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/05/2022